Indian claim; appeal from Indian Claims Commission; fishing rights — damages for deprivation of. — In Indian Claims Commission case, Docket No. 60, the appellant tribe sued to recover damages for alleged deprivation of their fishing rights reserved to them under article IY of their 1855 Treaty (12 Stat. 939) with the United States. In a *702decision rendered on April 15, 1959 (7 Ind. Cl. Com. 477, 523), the Indian Claims Commission concluded that the regulations of the Government restricting the Indians’ right to exercise their fishing rights did not amount to a breach of the treaty and the petition was dismissed. On appeal from the adverse decision of the Indian Claims Commission, the court, on December 1, 1960, issued the following order* affirming the decision of the Commission, from which order Judge Madden dissented :
This case comes before the court on appeal from the Indian Claims Commission, Docket No. 60, filed by the Makah Indian Tribe. Upon consideration thereof, together with the record before the Commission and the briefs and argument of counsel.
It is ordered this first day of December, 1960, that the decision of the Indian Claims Commission be and the same is affirmed.
Judge Madden dissents from the entry of this order for the reasons stated in his attached memorandum.
By the Court.
MarviN Jokes,

Chief Judge.


 Appellant’s petition for writ of certiorari denied by the Supreme Court, 365 U.S. S79.